Citation Nr: 0845009	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  06-00 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Reno, Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst






INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1966 to February 1973.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a June 2004 
rating decision by the Reno RO.  The veteran also initiated 
appeals seeking service connection for diabetes mellitus and 
a skin disorder, and the RO issued a statement of the case 
(SOC) in those matters.  The veteran's January 2006 
substantive appeal limited his appeal to the matter of 
service connection for PTSD.  In November 2008, the veteran's 
representative submitted additional evidence with a waiver of 
RO review.


FINDING OF FACT

The veteran did not serve in combat; there is no credible 
supporting evidence corroborating the alleged stressor events 
on which his diagnosis of PTSD is predicated.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his representative, if 
any, of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
the notice requirements of the VCAA applied to all 5 elements 
of a service connection claim (i.e., to include the rating 
assigned and the effective date of award). 

An April 2003 letter (prior to the rating decision on 
appeal), informed the veteran of the assistance that VA would 
provide to obtain evidence and information in support of his 
claim, evidence and information VA would obtain, and the 
evidence and information that he should submit.  February and 
March 2006 letters informed him of the evidence needed to 
support his claim, and advised him of disability ratings and 
effective dates of awards.  

A November 2005 statement of the case (SOC) and July 2007 
supplemental SOC (SSOC) explained what the evidence showed 
and why the claim was denied, provided the text of applicable 
regulations, including those pertaining to the VCAA, and the 
July 2007 SSOC readjudicated the matter after all critical 
notice was provided and the veteran had opportunity to 
respond.  

Most of the veteran's service treatment records (STRs) are 
irretrievably lost; the RO made exhaustive efforts (which 
were fruitless) to secure them, and the record has a formal 
adjudicative determination that they are unavailable.  The RO 
also sought evidence of alleged treatment in service from 
alternate sources (the facilities where the alleged treatment 
took place), but was advised that no such records were 
available.  The RO sought confirmation of the veteran's 
alleged stressor events that were capable of confirmation.  
All pertinent/identified VA and private records that could be 
obtained have been obtained.  The RO did not arrange for a 
psychiatric examination because such is not necessary.  
Because the veteran did not engage in combat, and there is no 
credible corroborating evidence of his stressor event in 
service, the "low threshold" standard as to when a VA 
examination of medical opinion is necessary outlined by the 
Court in McLendon v. Nicholson, 20 Vet. App, 79 (2006) is not 
met.  Notably, in the absence of a showing that the veteran 
served in combat or corroboration of an alleged noncombat 
stressor event in service, even an unequivocal diagnosis of 
PTSD would be insufficient to substantiate a claim of service 
connection for such disability.  An opinion by a mental 
health professional based on a post-service examination of 
the veteran cannot establish the occurrence of a stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).  The 
Board finds that VA's duty is met.  

II. Legal Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  
38 C.F.R. § 3.304(f).

Where the veteran did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors and his testimony must be 
corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

III. Factual Background and Analysis

As was noted the veteran's STR's are for the most part 
irretrievably lost, and VA has a heightened duty to assist.  
The RO has gone to exhaustive lengths to provide assistance, 
from seeking alternate source STR's to securing complete 
service personnel records to seeking corroboration of the 
veteran's alleged stressor events in service.

The veteran's service personnel records reflect that he 
served in Thailand from November 1969 to November 1970, where 
his military occupational specialty (MOS) was air 
conditioning and refrigeration specialist.  His performance 
evaluations show that he was responsible for maintenance and 
repair of all air conditioning and refrigeration systems on 
base, emergency repairs of flight line equipment, and 
training other U.S. military and Thai personnel.  They do not 
show any duties such as patrols or recovery missions.

The veteran did not receive any award or decoration 
specifically denoting combat, and the service treatment and 
personnel records do not otherwise reflect that he engaged in 
combat with the enemy.  

The veteran alleged stressor events including an invasion 
(breech) by [north] Vietnamese into Thailand threatening his 
base, unloading of dead and wounded, and being detailed on a 
mission into Laos to clear jungle near the Ho Chi Mihn trail.  
The RO forwarded these allegations to USASCRUR for 
verification, and received a reply essentially to the effect 
that none could be corroborated; there were no enemy attacks 
on his base, and his unit was not involved in any details 
into Laos.  

January 1998 to July 2001 VA treatment records indicate he 
first sought help due to relationship problems.  1999 and 
2000 treatment notes contain assessments of depression.  A 
July 2001 record notes that the veteran had been depressed 
but was not on medication.  The assessment included 
depression.  Another record dated that month contains a 
diagnosis of dysthymia.  

A June 2002 record notes an assessment of PTSD.  In August 
2002, the veteran reported that he was a combat engineer in 
the Air Force in Vietnam and Thailand.  He reported having 
flashbacks of combat experiences.  He indicated that he had 
"negative, horrific combat experiences" when he served in 
Vietnam.  The assessment was PTSD, severe, chronic.  In 
September 2002, the veteran reported that when he was in 
Thailand he was locked in a dark area with corpses.  He also 
indicated that twice he was at firebases when they were 
overrun (and that of 417 people in his unit less than 30 were 
left).  He alleged that he was transported by helicopters to 
rescue pilots who were shot down, and that it "became 
hairy" at times, and that as a combat engineer he was sent 
to Laos to establish kill zones.  He recalled hand-to-hand 
combat and stabbing an enemy soldier with a knife and hitting 
another with a rock.  

A May 2003 statement contained the following stressors: (1) 
In December 1969 they were told that a large NVA force had 
crossed the river (Mekong) near their position and heading 
toward them.  They were outnumbered 4 to 1 and issued M16 
riffles and ammunition, and told to report to their security 
positions on the base perimeter near the jungle tree line.  
There were skirmishes around the perimeter but they were 
never hit in full force.  They received a lot of small arms 
fire and mortar attacks in his area.  This incident occurred 
in Nakhon Phanon RTAFB when he was assigned to the 56th Civil 
Engineers Refrigeration Section.  (2) In February 1970, he 
was sent to the morgue that was behind the camp hospital to 
see why the body refrigeration box was not cooling properly.  
He had to change the evaporator fan motor which required him 
to lay on the roll out tray dead bodies were put on in order 
to be rolled into the storage box.  Someone he was working 
with decided to close the door and leave him in the box for a 
while.  He was left there in the dark with bodies that 
smelled, made noises, and moved.  He was let out after about 
one hour and he attacked the person he thought was 
responsible.  The incident was reported to his boss.  This 
event also occurred in Nakhon Phanon, Thailand.  (3) Several 
times between November 1969 and November 1970, he assisted in 
the unloading of dead and wounded soldiers from rescue 
helicopters.  The blood, broken bones, and screams of the 
wounded and dying haunted him.  This event also occurred in 
Nakhon Phanon, Thailand.  (4) Between June 1970 and September 
1970 he was detailed to go across the river (Mekong) into 
Laos with other engineers to create clearing in the jungle 
near the mountains.  The clearings were rescue helicopter 
sites near the Ho Chi Mihn trail.  Twice they were attacked 
and fought their way back to the river and into Thailand near 
the city of Nakhaom Phanom.

USASCRUR's January 2005 response to the RO's request for 
verification of the veteran's alleged stressors capable of 
verification indicated that they reviewed historical reports 
submitted by the 56th Special Operations Wing, the higher 
headquarters of the 56th Civil Engineer Squadron, covering 
October 1969 - December 1970, the report "Air Base Defense 
in the Republic of Vietnam 1961-1973", and the U.S. Air 
Force casualty data covering November 1969 to November 1970.  

A June 2005 record notes that the veteran alleged traumatic 
experiences that were not documented properly.  He indicated 
that he had panic attacks after he returned from Asia but he 
did not see a psychiatrist because he was afraid of the 
stigma.  The assessment was PTSD.  The veteran's psychologist 
commented that the veteran showed no evidence of manipulation 
or malingering, and that he did not suffer from a personality 
disorder.  He concluded that the facts of the case could be 
taken at face value to represent the truth as he reported it.  
He noted that although the veteran experienced numerous 
traumatic experiences in Asia during the Vietnam War, many of 
his most traumatic experiences were not documented.  
Nonetheless, the fact that the veteran was under constant 
threat of loss of life and limb, and was engaged in military 
operations in a country at war must serve as some validation 
that he experienced numerous traumatic experiences while 
serving his country.  He indicated that the veteran 
experienced deep suffering over his life directly resulting 
from serving his country during a time of war.  

In November 2008, the veteran's representative submitted an 
article about Nakhon Phanom Royal Thai Air Force Base in the 
Vietnam War by a person who had been stationed there.  It 
discussed the reasons for the heavy security there.  He 
indicated that many people believed the base was not attacked 
more because of its defensive system.  He indicated that 
there was occasional gunfire on the perimeter while he was 
there.  The representative also submitted information from an 
internet website,  providing a history of the Nakhon Phanom 
Royal Air Force Base.  

The critical evidence in this matter is that regarding the 
occurrence of an alleged stressor event in service.  The 
veteran did not serve in combat; and to establish service 
connection for PTSD the requirements include credible 
supporting evidence of a stressor event in service.  
38 C.F.R. § 3.304(f).  He has a diagnosis of PTSD; however, 
as was noted, an opinion by a mental health professional 
based on post-service examination cannot establish the 
occurrence of a stressor event.  See Moreau, supra.  

In his various statements to examiners and in stressor 
statements for the record, the veteran has alleged various 
stressor events, some capable of substantiation, some not.  
On their face, some were not credible as they were 
inconsistent with official records of his service, e.g., 
reports to examiners that he served in Vietnam.  

Some of the veteran's accounts have been conflicting.  For 
example, he has alleged being treated for psychiatric 
problems on return from Thailand (and the RO sought alternate 
source records of such treatment).  However, he indicated to 
a June 2005 examiner that he did not seek psychiatric 
treatment because he was concerned about the "stigma" 
associated with such.

Of the stressor events capable of substantiation, none has 
been corroborated by credible supporting evidence.  Official 
records contradict accounts of attacks on his base, forays 
into Laos, and combat type experiences.  Consequently, the 
veteran's accounts are deemed not credible.  The general 
information he has provided regarding security at his 
base/station in Thailand does not serve to corroborate any of 
his specific alleged stressors.  

In summary, none of the veteran's alleged stressor events in 
service is corroborated by credible supporting evidence.  
Without such evidence, a threshold requirement for 
substantiating his claim of service connection is not met.  
Consequently, the Board finds that the preponderance of the 
evidence is against this claim, and that service connection 
for PTSD must be denied.   


ORDER

Service connection for PTSD is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


